Title: From George Washington to Ternant, 22 December 1791
From: Washington, George
To: Ternant, Jean-Baptiste, chevalier de


(Private) 
Dear Sir,Philadelphia, Decr 22nd 1791.
I accept, with great pleasure, the new and elegant print of the King of the French, which you have been so obliging as to send to me this morning as a mark of your attachment to my person. You will believe me, Sir, when I assure you, that I have a grateful and lively sense of the personal respect and friendship expressed in your favor which accompanied the Print, and that I am, with sentiments of sincere esteem and regard, Dear Sir, your most obedt Servt

Go: Washington.

